             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      PINE BLUFF DIVISION

ROBERT E. WOODWARD
#0452670                                                        PLAINTIFF

v.                          No. 5:18-cv-321-DPM

JAMES GIBSON, Warden, Varner Unit;
SHIPMAN, Deputy Warden, Varner Unit;
and JOHN DOE, Kitchen Supervisor, Varner Unit                DEFENDANTS

                                   ORDER
      Post-judgment motions, NQ 16 & NQ 20-23, denied.              First, the
Court did not retain jurisdiction to enforce the settlement agreement.
Kokkonen v. Guardian Life Insurance Company of America, 511 U.S. 375
(1994) .   Second, to the extent Woodward' s arguments are reachable
under Federal Rule of Civil Procedure 60, they lack merit.        Any breach
due to Woodward's being accepted into the facility in North Carolina
one hour and forty-two minutes later than expected was not material.
TXO Production Corp. v. Page Farms, Inc., 287 Ark. 304, 308, 698 S.W.2d
791, 793-94 (1985).     And there' s no clear and convincing evidence of
fraud or misrepresentation warranting relief from the Judgment.           FED.
R. Crv. P. 60(b);   United States v. Metropolitan St. Louis Sewer District, 440
F.3d 930, 935 (8th Cir. 2006) . This case is closed.
So Ordered.

              D.P. Marshall Jr.
              United States District Judge
